


    
    
Exhibit 10(x)


SECOND AMENDMENT TO THE
SEVERANCE PAY PLAN OF
JOHNSON & JOHNSON AND U.S. AFFILIATED COMPANIES
(as amended and restated effective October 1, 2014)


Pursuant to the actions of the Pension and Benefits Committee of Johnson &
Johnson at a meeting held on September 28, 2015, the Severance Pay Plan of
Johnson & Johnson and U.S. Affiliated Companies (the "Plan") is amended as
follows, effective with respect to individuals who are given notice of
termination after September 28, 2015:
1.
Article 4.1(b)(iii) is amended to read as follows:

a.
An Eligible Employee is not eligible for the benefits provided in Article 5 if
his or her employment is terminated as a result of any one of the following
events:

*    *    *
i.
the refusal of a position with a Johnson & Johnson Company, which, in the sole
discretion of the Pension and Benefits Committee, is comparable (meaning that
the new position would not result in a reduction of the Eligible Employee’s base
pay or salary (other than a de minimis reduction) or pay grade ) to the Eligible
Employee’s current position and for which the primary work location is no more
than a 50-mile radius from the Eligible Employee’s current primary work
location, or the acceptance of employment with a Johnson & Johnson Company;



*    *    *




Nov 4, 2015                            /s/ Lisa Blair Davis
Date                                Lisa Blair Davis
Member
Pension & Benefits Committee
of Johnson & Johnson    




:





